DETAILED ACTION
The present Office Action is responsive to the Amendment received on August 10, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claims.  Election was made without traverse in the reply filed on February 17, 2022.
The Office recognizes that the suggestions made in the Non-Final Rejection May 10, 2022 for facilitated prosecution to which Applicants followed, results in a present new ground of rejection.
For this reason, the instant Office Action is made Non-Final.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 26, 2019. It is noted, however, that applicant has not filed a certified copy of the CN 20190916167 application as required by 37 CFR 1.55.
Claim Objections – Necessitated by Amendment
Claims 10 and 17 are objected to because of the following informalities:  claims contain a typographical error in the term, “Ethydium bromide.”  The correct spelling is, “ethidium bromide”.  The Office also suggests not capitalizing the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on May 10, 2022 is withdrawn in view of the Amendment received on August 10, 2022.
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is indefinite because the intended usages of the types of amplification reaction has no bearing on the enhancing agent of the parent claim 1.  Therefore, the metes and bounds surrounding the enhancing agent of claim 1 and the enhancing agent of claim 13 which is intended for the different amplification reactions are indeterminable.
Claim Rejections - 35 USC § 102
The rejection of claims 1-8 and 10-14 under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (Talanta, 2014, vol. 129, pages 249-253), made in the Office Action mailed on May 10, 2022 is withdrawn in view of the Amendment received on August 10, 2022.
Rejection – New Grounds
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (WO 2007/041201 A2, published April 12, 2007).
Claim Interpreation:
A product claim is defined by its physical recited structural elements and not based on its intended usage, except when said intended usage necessarily confers a structural element.
	Presently claimed enhancing agent is defined by the structural element as comprising:
a domain capable of binding to the fluorescent dye(s) that binds to double-stranded nucleic acid;
a quenching group for quenching fluorescence emitted by a fluorescent dye should said fluorescent dye bind to the domain; and
the binding affinity of the domain to the fluorescent dye is lower than the binding affinity of a target amplicon to the fluorescent dye(s).
While the enhancer can bind a fluorescent dye that binds to a double-stranded nucleic acid the claimed enhancer does not actively require that the fluorescent dye is bound.

    PNG
    media_image1.png
    223
    611
    media_image1.png
    Greyscale
	Dong et al. teach the below reproduced hairpin structure (from Figure 1C):
As shown, the disclosed product comprises: a) a domain capable of binding to a fluorescent dye(s) (the duplex region is capable of being intercalated by a double-stranded binding dye); b) comprises a quencher (Q-1; see also “a first quencher (6)”, page 49) for quenching fluorescence emitted by the fluorescent dyes bound to the domain (the duplex region; “quencher of the DNA polymerase inhibitor (this structure) can absorb at least some of the fluorescent signal of the nucleic acid dye associated with the double-stranded segment of the DNA polymerase inhibitor”, section [0012]), wherein the fluorescent dye(s) is not covalently attached to the enhancing agent and the enhancing agent does not comprise a fluorophore moiety attached thereto (the above structure only comprises the quencher Q1).
	With regard to claims 2 and 3, the enhancing agent is a DNA nucleic acid molecule has a double-stranded structure region formed based on the base complementary pairing principle and the domain capable of binding to the fluorescent dye(s) is the double-stranded structure region, the quenching group is located at the 3’ end (see above structure where the duplex region is based on base complementarity, “region (1) annealed to the third region (3)”, section [00126]).
	With regard to claim 4, the enhancer does not comprise an amplification product and therefore, this limitation does not affect the enhancer itself.
	With regard to claim 5, the stem region comprises about 2-30 bps (“see DNA inhibitor D (page 77, see underlined below):

    PNG
    media_image2.png
    60
    766
    media_image2.png
    Greyscale

	With regard to claim 10, the fluorescent dye is ethidium bromide (“nucleic acid dye comprises, ethidium bromide”, claim 93, page 94).
	With regard to claims 11 and 12, the quencher is BHQ (“term ‘quencher’ … refers to a moiety that absorbs at least some of the intensity of a fluorescent emission … dark quenchers … Black Hole Quenchers … BHQ-1, BHQ-2, and BHQ-3 …”, section [0063]).
	With regard to claims 13 and 14, the enhancer is not affected by its intended usage.  Regardless, the artisans teach the use of enhancer in a PCR reaction (“amplifying a target nucleic acid and for decreasing background fluorescence, typically in a reaction composition comprising at least one enzyme and at least one enzyme inhibitor that includes at least one nucleotide sequence and at least one quencher”, section [00118]; “DNA polymerase inhibitors of the present teachings may be used in any amplification method in which a DNA polymerase is employed … DNA amplification … not limited to PCR …”, section [00147]).
	Therefore, the invention as claimed is anticipated by Dong et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO 2007/041201 A2, published April 12, 2007) in view of Xiang et al. (Talanta, 2014, vol. 129, pages 249-253) and 
The teachings of Dong et al. have already been discussed above.
While Dong et al. teach a stem-loop (or harpin) structure comprising a quencher thereon in a reaction comprising a double-stranded nucleic acid intercalator such as ethidium bromide, the artisans do not teach every possible nucleotide sequences which could be comprised by their stem-loop construct comprising the stem region which is used to bind the double-stranded nucleic acid intercalator or the loop region.
Consequently, the artisans do not tach that the stem region comprises the sequences recited in claim 6 nor the length of the loop region as recited in claim 7.
However, Dong et al. teach an explicit example comprising a loop region made up of Ts (see above structure wherein four consecutive Ts are found in the center).
Dong et al. do not teach the actual sequence which make up the stem-loop structure as recited by SEQ ID Numbers 1-6 (claim 9).
Xiang et al. teach a stem-loop structure comprising a quencher with the stem-portion being formed with the sequence GCCG and CGGC (“5’-FAM-(CH2)6-GCCGATCTTCTGCGACGCGGCGGC-(CH2)6-BHQ-1-3’”, page 250, 2nd column).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dong et al. with the teachings of Xiang et al., thereby arriving at the invention as claimed for the following reasons for the following reasons.
	As discussed above, Dong et al. teach a hairpin (stem-loop) construct comprising a quencher on its 3’ or 5’ end, in an amplification reaction involving a double-stranded nucleic acid intercalator, such as ethidium bromide.  
	Because one of ordinary skill in the art would have recognized that any sequences and length could be used for the purpose of producing the required stem-region of Dong et al.’s construct, one of ordinary skill in the art would have had a reasonable expectation of success at utilizing any self-complementary forming sequences, such as Cs and Gs for producing the stem portion of Dong et al.’s construct.  Indeed, Xiang et al. evidence such a knowledge in presenting a hairpin structure whose stem portion is produced by complementary Cs and Gs.
	Therefore, one ordinary skill in the art would have predicted that the use of Cs and Gs in the stem portion of Dong et al.’s construct would have yielded the same hairpin construct which could be used for their disclosed purposes.
	In addition, one of ordinary skill in the art would have also recognized that the number of loop region would have also been made up of any nucleotide base and varied for the type of assay being performed as explicitly suggested by Dong et al.:
“a fifth region of the nucleotide sequence comprises 2-12 nucleotides …” (section [00135])

“fifth region, consists of, … or comprises nucleotides, A, C, and/or G …” (section [00135])

	Given that Applicants’ own SEQ ID Number 1 includes a loop region made entirely of the base A (ccaaaaaaaa aagg)1, taking the suggestion of Dong et al. and Xiang et al., would have provided one of ordinary skill in the art to arrive at such a sequence.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
	For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 13, 2022
/YJK/
	

  			
	
	
	
	
		



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The bolded and underlined portion is the stem portion made up of self-complementary bases Cs and Gs.